DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 08/01/2022.
Claims 1, 8, 11-12, and 17, and 20 have been amended.
Claims 2, 7, 9, and 13 have been canceled.
Claims 1, 3-6, 8, 10-12, and 14-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/01/2022 with respect to the rejections under 35 USC § 101 to have been fully considered but they are not persuasive.

The 35 U.S.C. 101 – Abstract Idea rejections are maintained below. Regarding Applicant’s Remarks at pg. 9-10:
“APPLICANT discloses apparatus that is hardware-based practical implementation. For example, para 0085 of APPLICANT's published patent application states, "Each cloud 120 is a hardware entity". Moreover, the placement engines (e.g. 160) that APPLICANT discloses employ hardware and include modules such as cloud characterization module 220 and cloud selection module 260, for example. This approach provides a practical solution to the problem of deployment environments being in a constant state of flux in terms of machine capability and capacity. The disclosed apparatus and methodology may automatically balance a number of factors including the aforementioned machine capability, capacity, and cost.
Claim 1 recites, wherein the cloud selection module ... "automatically select at least one cloud of the plurality of clouds for hosting one of the services". This automatic selection is performed by a hardware machine much faster than a human possible could. This arrangement significantly increases overall performance in the selection process.

Examiner respectfully disagrees. The mere presence of generically described hardware components does not qualify as a practical application or significantly more as it amounts to no more than mere instructions to apply the abstract idea on a generic computer; and, regarding: “This automatic selection is performed by a hardware machine much faster than a human possible could, Examiner notes that the courts have repeatedly and consistently rejected this rationale MPEP 2106.05(f):
" simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more… Similarly, claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)… Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include… A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089” 

Applicant’s arguments and amendments with respect to the rejections to claim 8 and 17 under 35 USC § 112(b) have resolved the prior issues for claim 17 but the rejection under 112 to claim 8 has been maintained.

Applicant’s arguments with respect to the rejections under 35 USC § 102/103 have been considered but are not persuasive.

On pg. 11 of the Remarks, Applicant essentially argues:
“While MUKHERJEE does teach a Match Maker with a Schedular plus SLA Manager, MUKHERJEE does not teach the automatic cloud selection provided by APPLICANT's apparatus and method. More specifically, MUKHERJEE does not teach, "a cloud selection module in communication with the storage medium, wherein the cloud selection module includes one or more processors, and wherein the cloud selection module is configured to cloud data and information of the plurality of clouds from the storage medium; receive service assignment requests from one or more clients, and to automatically select at least one cloud of the plurality of clouds for hosting one of the services", as recited in APPLICANT's independent claim 1. It is thus respectfully requested that the rejection of claim 1 under U.S.C. §102 be withdrawn. Since dependent claims 3-6, 8, 10-11 form combinations with the allowable subject matter of independent claim 1, it is respectfully requested that the rejection of these dependent claims be withdrawn as well. Similar arguments apply to independent claim 12 and its dependent claims, and it is thus respectfully requested that rejection of these claims under U.S.C. § 102 be withdrawn.”

Examiner respectfully disagrees for the reasons detailed in the rejections below. But in brief, Mukherjee provides substantial disclosure regarding both collecting CSP info and automated selection of CSPs to deploy requested services.  For example Mukherjee discloses: “In a multi-provisioned SLA-driven world of brokers, it is the responsibility of a broker to compare the SLAs of each provider to match the requirement of a user and to select the most appropriate one on behalf of the user.”





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integration into a practical application and without significantly more. 

The claims are directed an ineligible mental process for determining (“selecting”) which of a plurality of alternative “clouds” to recommend (“communicating an identification”) to a requesting client as a location “for hosting service”. As detailed below, the judicial exception is not integrated into a practical application nor does it recite any elements sufficient to amount to significantly more than the exception.
Claim 12 recites the step of “automatically selecting at least one cloud of the plurality of clouds for hosting the service” which can be practically performed in the human mind as all that is required by the step is to make a choice.
This judicial exception is not integrated into a practical application. 
The recitation that the selecting is performed “automatically” at most amounts to a generic recitation to implement the abstract idea on using a machine or generic computer. The remaining steps amount to mere data gathering (acquiring…acquiring…receiving) and/or outputting (communicating…) (see MPEP 2106.05(f) and (g)) and only serve to add insignificant extra-solution activity to the judicial exception. These additional elements are not sufficient to amount to significantly more than the judicial exception because generically “[r]eceiving or transmitting data over a network” for “gathering statistics” and/or other information constitute an exemplary “type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner” (MPEP 2106(d)(II) citing OIP Techs., Inc., v. Amazon.com, Inc. 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
The remaining limitations (providing an placement engine comprising: a storage medium; a cloud observation module…a cloud selection module…an interface module) recite list of generic computing modules whose inclusion in the steps amounts to no more than merely reciting to ‘apply’ the abstract idea on a generic computer, and/or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f).
The “system for cloud selection” recited in claim 1 is ineligible for all the same reasons as described above for claim 12. Although the description of the computer “modules” is slightly more lengthy (e.g. a cloud selection module in communication with the storage medium, wherein the cloud selection module includes one or more processors, and wherein the cloud selection module is configured to…automatically select at least one cloud of the plurality of clouds for hosting one of the services) they still only recite generic computer components performing generic computer functions at a high level of generality and do not cure the deficiencies described above.
Claims 3-6, 8, 10, 11, and 14-20 recite additional steps for storing information (e.g. claim 15: “updating said collective cloud information”), reorganizing information (e.g. 10, 19: “sorting said interdependent service components”), or the content of the information (e.g. claims 4, 14: “cloud data and information of said each cloud comprises: a compliance vector indicating compliance…a capability vector”), and/or generalized description of modules being “communicatively coupled” (e.g. "the cloud selection module is communicatively coupled to the one or more clients”),  which are similarly an abstract idea and/or not significantly more as described for Claims 1 and 12 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 recites “The system of claim 1 further comprising a plurality of distributors, each distributor having…a second channel from the placement engine to a plurality of multicast updates of the cloud information”, it is unknown in this context whether “multicast” is intended as a verb or “multicast updates” as a noun, but either is ambiguous since neither an act or a piece of information is something a “channel” can connect to a computing element (e.g. “the placement engine”). 
In order to advance prosecution, the limitation of claim 8 is interpreted as being written: a second channel from the placement engine .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukherjee (Role of Broker in InterCloud Environment).

Claim 1:
Mukherjee discloses the limitations as shown in the following rejections:
A system (cloud brokerage service) for cloud selection, the system comprising: a placement engine (broker) configured to place services in a plurality of clouds (pg. 123-124).
a storage medium configured to store data and information of each of the plurality of clouds (cloud service provider (CSP)); a cloud observation module (Information Collector, Publish Manager, and/or Monitoring Manager) in communication with the storage medium, wherein the cloud observation module includes one or more processors (not illustrated but inherently present for Mukherjee to operate as described) , and wherein the cloud observation module is configured to acquire data and information from the plurality of clouds (e.g. resource availability; load levels; CSP characteristics; service capabilities; etc.) (see pg. 133; pg. 137, para. 3; pg. 140, para. 3-4; pg. 142, para. 1; and pg. 134, Fig. 5.5; pg. 139, Fig. 5.6). 
a cloud selection module (Match Maker and/or Scheduler plus SLA Manager) in communication with the storage medium, wherein the cloud selection module includes one or more processors, and wherein the cloud selection module is configured to acquire cloud data and information of the plurality of clouds from the storage medium; receive service assignment requests from one or more clients; and to automatically select at least one cloud of the plurality of clouds for hosting one of the services (see at least pg. 128, § 5.4, para. 2; pg. 140, para. 3 and 6; pg. 141, para. 3-4; pg. 135-137, § 5.7; pg. 132-133) Exemplary quotation: 
“Publish manager maintains the information about different published services, both their pricing models and any constraint that they may impose. It helps the matchmaker module to select certain services for specific request (pg. 140, para. 3)…Matchmaker The job of this module is to find a suitable service for a specific request. Matchmaker accepts the pending requests from the RB, request being an application request, platform-specific request or infrastructure request, and looks for a match amongst all available services published by the providers in the publish manager. All such matches are then forwarded to the SLA manager…To determine which provider best fits with the user’s SLA needs, the SLA manager needs to evaluate the complete list of services of the CSPs chosen by the matchmaker, with special attention to factors such as service availability, the cost per unit of capacity for a provider, the mechanism and the metrics provided by the CSPs to monitor” (pg. 141, para. 3-4).

an interface module in communication with the cloud selection module, wherein the interface module is configured to acquire and update cloud data and information to communicate with one or more of the plurality of clients  (see pg. 128-129, § 5.4, para. 2-4; pg. 141, para. 1-2; pg. 140).

Claims 12 and 15:
Mukherjee discloses the limitations as shown in the following rejections:
A method for placing a service distributed across a plurality of clouds, comprising: providing a placement engine (broker) comprising: a storage medium; a cloud observation module  (Information Collector, Publish Manager, and/or Monitoring Manager) in communication with the storage medium; a cloud selection module (Match Maker and/or Scheduler plus SLA Manager) in communication with the storage medium; and an interface module (Provider Publish + Requester Interface; and/or network interface (inherent) in communication with the cloud selection module; pg. 123, Fig. 5.1; pg. 134, Fig. 5.5; pg. 139, Fig. 5.6; pg. 140-141).
acquiring, via the cloud observation module, data and information from each cloud of the plurality of clouds; acquiring, via the cloud observation module, collective cloud data and information of the plurality of clouds; storing the collective cloud information  (see pg. 133; pg. 137, para. 3; pg. 140, para. 3-4; pg. 142, para. 1; pg. 134, Fig. 5.5).
receiving, via the cloud selection module, service assignment requests from a client of a plurality of clients; automatically selecting at least one cloud of the plurality of clouds for hosting the service  (see at least pg. 128, § 5.4, para. 2; pg. 140, para. 6; pg. 141, para. 3-4; pg. 135-137, § 5.7; pg. 132-133) Exemplary quotation: 
“Matchmaker The job of this module is to find a suitable service for a specific request. Matchmaker accepts the pending requests from the RB, request being an application request, platform-specific request or infrastructure request, and looks for a match amongst all available services published by the providers in the publish manager. All such matches are then forwarded to the SLA manager…To determine which provider best fits with the user’s SLA needs, the SLA manager needs to evaluate the complete list of services of the CSPs chosen by the matchmaker, with special attention to factors such as service availability, the cost per unit of capacity for a provider…” (pg. 141, para. 3-4).

communicating, via the interface module, an identification of the at least one cloud to the client; updating said cloud information; and communicating the updated cloud information to the client  (see at least pg. 128-129, § 5.4, para. 2-4; pg. 140; pg. 141, para. 1-2).
performing intercloud coordination based on the stored collective cloud information (see at least pg. 127, para. 3-4; pg. 128-129, § 5.4, para. 3-5; pg. 137, para. 3).

Claims 3 and 6:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses the cloud selection module is communicatively coupled to the one or more clients…is communicatively coupled to the plurality of clouds through a plurality of communication paths in a network (see at least pg. 133; pg. 139, Fig. 5.6; pg. 141, para. 1).

Claims 4 and 14: 
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses wherein said respective cloud information of said each cloud comprises: a compliance vector indicating compliance with individual service standards of a predefined list of standards; a capability vector indicating support of individual features of a predefined list of features; a resource-availability vector indicating projected availability of resources; and characterization data relevant to a predefined set of characteristics (see at least pg. 128-129, § 5.4; pg. 130; pg. 131, para. 3-4; pg. 135, para. 1; pg. 137-138; pg. 140, para. 2-3).

Claims 5 and 18:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses intercloud coordination module is configured to assign service components of a service comprising multiple interdependent service components to at least one cloud of the plurality of clouds (see at least pg. 127, para. 3-4; pg. 128-129, § 5.4, para. 3-5; pg. 134; pg. 137, para. 3).

Claim 8:
Mukherjee discloses the limitations as shown in the rejections above. Regarding claim 8, Examiner notes the rejections under 112(b) above. Mukherjee further discloses (pg. 133-134; pg. 137) distributed schemes employing intermediate brokers propagating cloud information disclosing a plurality of distributors (e.g. “lower level” brokers Fig. 5.4 “Broker A”, “Broker N”; “local Brokers”; distributed metaschedulers), each distributor having: a first channel from said observation module (e.g. Information Collector; Monitoring Manager) carrying cloud information pertinent to said plurality of clouds; and a second channel from the placement engine (remote metascheduler/broker) .




Claim 16:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses acquiring comprises establishing a plurality of channels for the placing the service distributed across the plurality of clouds. (see at least pg. 140; pg. 139, Fig 5.6) disclosing the publish manager establishes respective connections to the CSPs to invoke/deploy requested services.

Claim 17:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee further discloses (pg. 133, Fig. 5.4; pg. 134; pg. 137) propagating and sharing cloud info amongst various brokers and cloud local schedulers to facilitate placement thus aggregating cloud information of different sets of clouds so that said cloud information is available to different cloud observers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (Role of Broker in InterCloud Environment) in view of Malawski (Scheduling Multilevel Deadline-Constrained Scientific Workflows on Clouds Based on Cost Optimization).



Claims 10, 11, 19 and 20:
Mukherjee discloses the limitations as shown in the rejections above. Mukherjee could be further relied upon for claims 10 and 19 due to their sheer breadth, since as written they recite a step to sort said interdependent service components into hierarchical sets of components with no indication (or limitation upon) what dictates the hierarchy and/or the sorting criteria to place components in a common set, any distinction between two interdependent service components/jobs could be construed as being a delineation between hierarchical sets of components (e.g. the job queue/arrival time, locally scheduled vs leased/exported components, scheduler hierarchy, etc.). However, in the interests of expediting prosecution, Examiner has interpreted the claims to incorporate subject matter from AppSpec pg. 47, li. 26 – pg. 48, li. 141 and FIG. 44 and notes that Mukherjee does not disclose sort said interdependent service components into hierarchical sets of components based on the dependencies between components such that the components within the same set are independent of one another.
Malawski, however, discloses (pg. 2, col. 1; pg. 3-4, § 4) an analogous method for placing a multi-task service workflow, comprising tasks/components with interdependencies, across a plurality of heterogeneous clouds under a deadline constraint including (pg. 3-4, § 4) sorting said interdependent service components (tasks) into hierarchical sets (levels) of components and discloses (pg. 5, col. 2) allocating for each of said hierarchical sets (level) of components a respective predetermined, assignment time window (subdeadline) 
“a workflow is divided into several levels that can be executed sequentially and tasks within one level not do depend on each other (see Figure 2). Each level represents a set of tasks that can be partitioned in several groups (A, B, etc.) that share computational cost and input/output size. We assume that only one task group is executed on a specific cloud instance” (pg. 3, § 4).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to augment Mukherjee’s cloud meta-scheduler with Malawski’s method of level-based workflow scheduling to allow large workflows to be scheduled under deadline at optimal cost (pg. 1).

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
09/21/2022

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


                                                                                                                                                                                                                                                                                                                                                                                              



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “FIG. 44 illustrates hierarchical sets 4400 of tasks determined from process 4200 and illustrated in FIG. 43. The set 4410 of layer-0 comprises independent root tasks for which host clouds may be sought concurrently. Each of sets 4420, 4430, and 4440 (of layer-1, layer-2, and layer-3, respectively) comprises tasks which are independent of each other and for which host clouds may be sought independently when respective dependency counts reduce to zero due to processing of tasks of preceding layers.”